 



Exhibit 10.1
TD AMERITRADE HOLDING CORPORATION
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
     TD AMERITRADE Holding Corporation (the “Company”) hereby grants you,
[_________] (the “Grantee”), the number of Restricted Stock Units indicated
below under the Company’s 1996 Long-Term Incentive Plan (the “Plan”). The date
of this Agreement is ______, 20___ (the “Grant Date”). Subject to the provisions
of Appendix A (attached) and of the Plan, the principal features of this grant
are as follows:

     
Grant Date:
  [Date]
 
   
Total Number of Restricted Stock Units:
  [Number]
 
  This reflects the total number of units granted to you on the Grant Date. This
total includes a target number of ______ units (the “Target Units”) as well as
an additional ______ units, which may also vest if the performance goals set
forth below are achieved at their maximum level.*
 
   
Scheduled Vesting:
  The Restricted Stock Units will vest in accordance with the schedule set forth
in Appendix B (attached), subject to your continuing to be an Employee through
the applicable vesting date.
 
   
Settlement Date:
  One Share of Company Stock will be issued for each Restricted Stock Unit that
has vested on the date specified in Appendix B (or on a date as soon as
practicable thereafter).
 
   
Acceptance:
  You must accept this grant of Restricted Stock Units prior to the Acceptance
Deadline, which is sixty (60) days from the Grant Date.

     *Except as otherwise provided in this Agreement, or by the terms of the
Plan, you will not vest in the Restricted Stock Units unless you remain employed
by the Company or one of its Related Entities through the applicable vesting
date.

 



--------------------------------------------------------------------------------



 



     Your signature below indicates your agreement and understanding that this
grant is subject to all of the terms and conditions contained in the Plan and
this Agreement, including Appendix A and Appendix B. Important additional
information on vesting, forfeiture and the actual issuance of the Shares of
Company Stock in settlement of the Restricted Stock Units covered by this grant
are contained in paragraphs 4 through 14 of Appendix A. PLEASE BE SURE TO READ
ALL OF APPENDIX A AND APPENDIX B, WHICH CONTAIN THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.
     THIS AGREEMENT MUST BE ACCEPTABLE BY YOU BY THE ACCEPTANCE DEADLINE, OR
THIS GRANT OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.

          TD AMERITRADE HOLDING CORPORATION    
 
       
By:
       
 
       
Title:
       
 
        ACCEPTED BY THE GRANTEE    
 
              Print Name    
 
              Signature    
 
              Acceptance Date (must be within sixty (60) days of the Grant Date)

-2-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE RESTRICTED STOCK UNITS
     1. Grant. The Company hereby grants to the Grantee under the Plan at the
per share price of $.01, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan.
     2. No Payment of Purchase Price Necessary. When the Restricted Stock Units
are paid out to the Grantee, the par value of the underlying Company Stock will
be deemed paid by the Grantee for each Restricted Stock Unit through the past
services rendered by the Grantee, and such deemed payment will be subject to the
appropriate tax withholdings.
     3. Company’s Obligation to Pay. Each Restricted Stock Unit represents a
right to receive, on the Settlement Date, one Share of Company Stock for each
vested Restricted Stock Unit. Unless and until the Restricted Stock Units have
vested in the manner set forth in paragraphs 4 or 5, the Grantee will have no
right to the payment of such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation. Payment of any vested Restricted Stock Units will be made
in Shares.
     4. Vesting Schedule. Except as otherwise provided in paragraph 5 of this
Agreement, the Restricted Stock Units awarded by this Agreement are scheduled to
vest in accordance with the vesting schedule set forth in Appendix B. Restricted
Stock Units scheduled to vest on any applicable date actually will vest only if
the Grantee continues to be an Employee through such date.
     5. Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Committee. If the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units, the payment of such accelerated Restricted Stock
Units nevertheless shall be made, unless otherwise determined by the Committee
to be permissible under Applicable Laws, on the Settlement Date set forth in the
Notice of Grant (whether or not the Grantee remains an Employee through such
date). Notwithstanding anything to the contrary contained in this Agreement, and
as authorized by Section 12.3 of the Plan, the Committee will have the right to
reduce or eliminate (but not to increase) the number of Restricted Stock Units
which vest in accordance with Appendix B, regardless of whether or not the
applicable performance criteria have been met, at anytime prior to the
Settlement Date.
     6. Issuance of Shares after Vesting. Any Restricted Stock Units that vest
in accordance with paragraph 4 will be settled by the Company through the
issuance of Shares to the Grantee (or in the event of the Grantee’s death, to
his or her estate) as soon as practicable following the Settlement Date, subject
to paragraph 14. Any Restricted Stock Units that vest in accordance with
paragraph 5 will be settled by the Company through the issuance of Shares to the
Grantee (or in the event of the

 



--------------------------------------------------------------------------------



 



Grantee’s death, to his or her estate) in accordance with the provision of such
paragraph, subject to paragraph 14.
     7. Forfeiture. Other than as provided in paragraphs 8 through 13, and
notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units that have not vested pursuant to paragraphs 4 or 5 at the
time the Grantee ceases to be an Employee will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company. The
Grantee shall not be entitled to a refund of the price paid for the Restricted
Stock Units forfeited to the Company pursuant to this paragraph 7.
     8. Death of Grantee. In the event that the Grantee ceases to be an Employee
due to his or her death prior to the Settlement Date, the Target Units will vest
and be settled by the Company through the issuance of Shares to the
administrator or executor of the Grantee’s estate, on a date as soon as
practicable after the date of the Grantee’s death. The Company may require any
administrator or executor of the Grantee’s estate to furnish (a) written notice
of his or her status as transferee, or (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with Applicable Laws
pertaining to the transfer of the Target Units. The portion of this award of
Restricted Stock Units which exceeds the Target Units shall be forfeited
pursuant to paragraph 7 as of the date of the Grantee’s death.
     9. Disability of Grantee. In the event that the Grantee ceases to be an
Employee due to his or her Disability prior to the Settlement Date, the
Restricted Stock Units will continue to vest pursuant to paragraph 4 and be
settled by the Company through the issuance of Shares to the Grantee, regardless
of whether or not the Grantee is then employed by the Company, on the Settlement
Date.
     10. Retirement of Grantee. In the event that the Grantee ceases to be an
Employee due to his or her Retirement (as defined below) prior to the Settlement
Date, the Restricted Stock Units will continue to vest pursuant to paragraph 4
and be settled by the Company through the issuance of Shares to the Grantee,
regardless of whether or not the Grantee is then employed by the Company, on the
Settlement Date. For the purposes of this Agreement, “Retirement” shall mean a
termination of employment for any reason, other than “Cause” (as defined below
in paragraph 11), after attaining age fifty-five (55) and after having at least
ten (10) years of continuous service with the Company.
     11. Termination of Employment without Cause. In the event that the
Grantee’s employment is terminated by the Company without “Cause” (as defined
below) prior to the Settlement Date, then the actual number of Restricted Stock
Units which will be settled on the Settlement Date will be determined as
follows: (A) the total number of Restricted Stock Units subject to this award
shall be pro-rated based on the number of twelve (12) month periods which have
elapsed since the Date of Grant and through the date of the Grantee’s
termination of employment, then such pro-rated number of Restricted Stock Units
shall (B) vest in accordance with, and pursuant to, the actual performance
objectives set forth in paragraph 4. For the purposes of this Agreement, “Cause”
shall mean the Grantee’s: (a) failure to substantially perform his or her duties
as an Employee, other than due to illness, injury or Disability; (b) willful
engaging in conduct which is materially injurious to the Company; (c) misconduct
involving serious moral turpitude, or any conviction of, or plea of nolo
contendre to, a criminal offense arising out of a breach of trust,

-2-



--------------------------------------------------------------------------------



 



embezzlement or fraud committed against the Company by the Grantee in the course
of the Grantee’s employment with the Company; (d) any violation of paragraph 13
of this Agreement; or (e) any other action which might be considered “gross
misconduct” under the Company’s applicable associate handbook.
     12. Termination of Employment following Change in Control. In the event
that the Grantee’s employment is terminated by the Company for any reason, other
than for Cause (as defined above) within twenty-four (24) months following a
Change in Control and prior to the Settlement Date, the Restricted Stock Units
will continue to vest pursuant to paragraph 4 and be settled by the Company
through the issuance of Shares to the Grantee, or if the Grantee is then
deceased, to the administrator or executor of the Grantee’s estate, on the
Settlement Date.
     13. Non-solicitation and Non-competition. The receipt of any Shares of
Company Stock pursuant to this Restricted Stock Units award will be subject to
the Grantee, for the period of his or her employment with the Company and for a
period of two years after the termination of his or her employment with the
Company, not: (i) soliciting any employee of the Company for employment with any
employer other than the Company, or (ii) directly or indirectly engaging in,
having any ownership interest in or participating in any entity that as of the
date of termination, competes with the Company in any substantial business of
the Company or any business reasonably expected to become a substantial business
of the Company. To the extent the Grantee has violated any term and condition of
this paragraph 13, the Restricted Stock Units prior to settlement shall be
forfeited pursuant to paragraph 7 and if Shares of Company Stock have already
been issued to the Grantee, then the Grantee shall be required to either return
the Shares to the Company or forfeit any gain recognized by the Grantee from the
sale of such Shares.
     14. Withholding of Taxes. When the Shares are issued as payment for vested
Restricted Stock Units, the Grantee will recognize immediate U.S. taxable income
if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the
Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Related Entity) will withhold a portion of the Shares
otherwise issuable in payment for vested Restricted Stock Units that have an
aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company (or the employing Related Entity) with respect to the Shares. No
fractional Shares will be withheld or issued pursuant to the grant of Restricted
Stock Units and the issuance of Shares thereunder. The Company (or the employing
Related Entity) may instead, in its discretion, withhold an amount necessary to
pay the applicable taxes from the Grantee’s salary or other amounts payable to
the Grantee, with no withholding of Shares. In the event the withholding
requirements are not satisfied through the withholding of Shares (or, through
the Grantee’s salary or other amounts payable to the Grantee, as indicated
above), no Shares will be issued to the Grantee (or his or her estate) in
settlement of the Restricted Stock Units unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Grantee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such Restricted Stock
Units. By accepting this Award, the Grantee expressly consents to the
withholding of Shares and to any cash or Share withholding as provided for in
this paragraph 14. All income and other taxes related to the Restricted Stock
Unit award and any Shares delivered in payment thereof are the sole
responsibility of the Grantee.

-3-



--------------------------------------------------------------------------------



 



     15. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account) after the Settlement Date.
Notwithstanding any contrary provisions in this Agreement, any quarterly or
other regular, periodic dividends or distributions (as determined by the
Company) paid on Shares will affect neither unvested Restricted Stock Units nor
Restricted Stock Units that are vested but unpaid, and no such dividends or
other distributions will be paid on Restricted Stock Units nor Restricted Stock
Units that are vested but unpaid. After such issuance, recordation and delivery,
the Grantee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
     16. No Effect on Employment or Service. The Grantee acknowledges and agrees
that this Agreement and the transactions contemplated hereunder do not
constitute an express or implied promise of continued service or employment as
an Employee for any period, or at all, and shall not interfere with the
Grantee’s right or the Company’s (or employing Related Entity’s) right to
terminate the Grantee’s relationship as an Employee at any time, with or without
Cause.
     17. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
General Counsel, at 6940 Columbia Gateway Drive, Suite 200, Columbia, Maryland
21045, or at such other address as the Company may hereafter designate in
writing.
     18. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.
     19. Restrictions on Sale of Stock. The Shares issued as settlement for the
payment for any vested Restricted Stock Units awarded under this Agreement will
be registered under the federal securities laws and will be freely tradable upon
receipt. However, the Grantee’s subsequent sale of the Shares will be subject to
any market blackout-period that may be imposed by the Company and must comply
with the Company’s insider trading policies, and any other applicable securities
laws. In addition, the Shares issued as settlement for the payment of any vested
Restricted Stock Units awarded under this Agreement will also be subject to any
applicable ownership guidelines and Stock ownership holding periods which may be
currently in effect under the Company’s Trading Policy.
     20. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

-4-



--------------------------------------------------------------------------------



 



     21. Conditions for Issuance of Certificates for Stock. The shares of stock
deliverable to the Grantee may be either previously authorized but unissued
shares or issued shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; and (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; and (c) the obtaining of any approval
or other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Committee may establish
from time to time for reasons of administrative convenience.
     22. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.
     23. Committee Authority. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Grantee, the Company and all other persons.
The Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     24. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     25. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     26. Entire Agreement. Other than to the extent any written employment
agreement between the Grantee and the Company provides for (a) treatment
different or (b) the definition of terms different, than that which is provided
by this Agreement, this Agreement constitutes the entire understanding of the
parties on the subjects covered. The Grantee expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.
     27. Modifications to the Agreement. The Grantee expressly warrants that he
or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express

-5-



--------------------------------------------------------------------------------



 



written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.
     28. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has a right to receive
stock under, and subject to the terms and conditions of, the Plan and this
Agreement, and has received, read and understood the Plan and this Agreement.
The Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
     29. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of Nebraska
without regard to principles of conflict of laws.

-6-



--------------------------------------------------------------------------------



 



APPENDIX B
VESTING SCHEDULE AND SETTLEMENT DATE
OF PERFORMANCE RESTRICTED STOCK UNITS
     The vesting of the Performance Restricted Stock Units subject to this award
shall be determined based on the [insert applicable performance vesting
criteria].
     The Settlement Date, when the vested Restricted Stock Units, if any, will
be settled by issuing Shares of Company Stock to the Grantee shall be [insert
applicable date].

-7-